Case 1:19-cr-O0006-AT Document 131

Law Office of Meredith S. Heller PLLC nicinbgumins
www.mshellerlaw.com DOCUMEN|I

ELECTRONICALLY FILED

DOC#:
DATE FILED: __ 5/18/2020 |

 

May 18, 2020

VIA ECF

Honorable Analisa Torres
United States District Court
Southern District of New York
500 Pearl Street

New York, New York 10007

RE: United States v. William Bazemore
19-cr-006 (AT)

Dear Judge Torres,

This letter is submitted on behalf of my client William Bazemore. Mr. Bazemore’s
sentencing is currently scheduled for May 28, 2020. Mr. Bazemore respectfully requests that his
sentence be adjourned for 60 days or until the Court resumes in-person appearances, whichever
comes first. This request is necessary because I have only been able to speak with Mr. Bazemore
once for 30 minutes since I received the Draft PSR and additional documentation. Due to the
limits placed on legal calls, it will be necessary to have at least one additional call with Mr.
Bazemore to fully address all the issues raised in these documents. Additionally, it has been
difficult to obtain letters from Mr. Bazemore’s family as a result of the crisis. The government,
by A.U.S.A. Jacqueline Kelly, does not oppose this request.

Respectfully Submitted,
Meredith S. Heller

Ce: A.U.S.A. Jacqueline C. Kelly (via ECF)
A.U.S.A. Danielle R. Sassoon (via ECF)

GRANTED. The sentencing scheduled for May 28, 2020, is ADJOURNED to August 20, 2020, at 2:00 p.m.

SO ORDERED.

Dated: May 18, 2020 O}-

New York, New York ANALISA TORRES
United States District Judge

 
